NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30029

                Plaintiff-Appellee,             D.C. No. 2:15-cr-00028-MJP-1

 v.
                                                MEMORANDUM*
ROBBY LEE ROBINSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Marsha J. Pechman, District Judge, Presiding

                             Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Robby Lee Robinson appeals from the district court’s judgment and

challenges the 90-month sentence imposed on remand for resentencing following

his conviction for being a felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Robinson contends that the district court violated his due process rights at

resentencing by incorrectly assuming that (1) he had access to drug rehabilitation

programs, and (2) he willfully failed to take advantage of them. We review

Robinson’s unpreserved sentencing challenge for plain error, see United States v.

Vanderwerfhorst, 576 F.3d 929, 934 (9th Cir. 2009), and conclude that there is

none. When read in context, the challenged statement reflects the court’s concern

with Robinson’s failure to rehabilitate, as evidenced by his involvement in an

assault in prison, his efforts to obstruct justice, his continued failure to accepted

responsibility, and the violent nature of his offense. The district court, therefore,

did not rely on “false or unreliable” information in imposing the sentence. See id.

at 936.

      AFFIRMED.




                                           2                                     18-30029